Citation Nr: 1453311	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left foot and left toe disorder, to include pes planus, arthritis, and hallux valgus, and to include as secondary to a service-connected right ankle condition.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1987 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  A hearing transcript has been associated with the claims file.

These matters were previously before the Board in May 2012.  At such time, the Board granted the petitions to reopen claims for service connection for a left foot disability and tinnitus.  Such reopened claims were remanded for further development. 

In January 2014, the Board again remanded the instant claims for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) paperless claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The evidence of record does not substantiate or establish the existence of a current left great toe contusion or other left great toe disability.

3.  The Veteran's pes planus which preexisted service is not shown to have undergone a permanent increase in severity beyond the natural progression of the condition during service.

4.  Left foot hallux valgus and left foot arthritis are not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and are not caused or aggravated by service-connected right ankle condition.

5.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

6.  Tinnitus is not shown in service or for many years thereafter; there is no credible evidence of any tinnitus during, and continuing since, service; and the only medical opinion that directly addresses the medical relationship, if any, between current tinnitus and service weigh against the claim.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot and left toe disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 ,1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims for service connection adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the July 2008, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for a left toe condition, a left foot condition and tinnitus on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  A January 2014 letter provided such notice on a secondary basis.  Additionally, the April 2008 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the January 2014 notice letter was sent to the Veteran after the initial unfavorable decision in July 2008 rating decision, his claims for service connection were readjudicated in the August 2014 supplemental statement of the case (SSOC).  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran also offered testimony before the undersigned Acting Veterans Law Judge at a hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient. 

With regards to the March 2011 Board hearing, the undersigned Acting Veterans Law Judge identified the issues on appeal, which included claims for service connection for a left foot condition and tinnitus.  The Veteran was asked to describe the nature of symptoms, how they began and whether he had sought treatment for his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding evidence, the Board subsequently remanded this case in order to obtain outstanding VA treatment records and obtain medical opinions regarding the etiology of his claimed left foot disorder and tinnitus.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As indicated previously, in May 2012 and January 2014, the Board remanded the instant matters for additional development.  Specifically, the AOJ was instructed to provide the Veteran appropriate notice regarding secondary service connection, obtain updated VA treatment records and obtain etiological opinions.  A January 2014 letter provided such notice regarding secondary service connection and updated VA treatment records have been associated with the Veteran's VBMS file.  
Etiological opinions addressing the Veteran's claimed left foot and left toe disorder and tinnitus have been obtained.  Therefore, the Board finds that the AOJ has substantially complied with the May 2012 and January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

The Veteran was afforded VA examinations in order to adjudicate his claims for service connection.  In this regard, the Board notes that the February 2014 and March 2014 VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection for a left foot and left toe disorder and tinnitus.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This analysis is applicable to a diagnosis of arthritis, but the Veteran's other diagnosed conditions at issue in this case are not recognized as chronic under 38 C.F.R. § 3.309(a). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claims after this date, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Left Foot and Left Toe Disorder

The Veteran contends that he sustained an injury to his left foot and toe when a 50 caliber M-2 barrel fell onto his foot from a tank mount in June 1988.  In the alternative, he alleges that his left foot and left toe disorders were caused or aggravated by his service-connected right ankle condition.

The service treatment records reflect the Veteran's reports of sustaining a trauma to his left first digit toe when he dropped a 50 caliber barrel onto his left foot in June 1988.  Physical examination had revealed pain and tenderness to the first digit toe and an assessment of trauma to the first digit toe on the left foot was made.  A June 1988 left great toe X-ray was negative for acute fractures.  In July 1988, he reported that his left great toenail had fallen off and that he had some numbness and tingling along the lateral edge of the great toe.  Physical examination found that part of the toenail was present, that there was some dried blood imbedded in the toenail and that there was blackish discoloration on the toenail from a resolving blood blister at the injury.  An August 1993 examination found the Veteran's feet to be normal and was otherwise negative for any relevant abnormalities.  In an accompanying Report of Medical History (RMH), the Veteran denied foot trouble and that he had ever had any illness or injury other than those already noted.

A.  Left Great Toe Contusion

Based on a review of the foregoing evidence, the Board notes that that the Veteran has not manifested a left great toe contusion for any time after service, including during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

Central to any claim for service connection is a current diagnosis of the claimed disorder.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Here, the record includes medical opinions by the May 2008 and July 2012 VA examiners that the Veteran did not manifest a current left great toe contusion.  The July 2012 VA examiner found that the Veteran's in-service left great toe contusion had resolved while the May 2008 VA examiner found that there was no diagnosis or pathology in the left great toe so as to render a diagnosis.  In addition, a May 2008 left foot X-ray was found to demonstrate no significant abnormality.  These opinions were based upon record review, physical examination of the Veteran's feet, and X-ray examination of the Veteran's left foot.  In addition, the record does not reflect a single medical examiner impression that the Veteran manifests a left great toe contusion.

On the other hand, the Veteran generally alleges that he manifests a left great toe contusion.  Clearly, the Veteran is competent to describe the outward manifestations of his foot structure, to include a contusion of his great toe.  However, the Board places greater probative weight to the opinions of the May 2008 and July 2012 VA examiners as to whether the Veteran's foot structure warrants a diagnosis of a left great toe contusion, as these examiners possess greater expertise and training than the Veteran in diagnosing foot disorders.  

As the most persuasive evidence of record is against a current finding of a left great toe contusion, service connection for a left great toe contusion cannot be granted.

B.  Pes Planus

As an initial matter, the Board finds that the Veteran was noted to have mild pes planus, not considered disabling (NCD), on his December 1986 service entrance examination report.  Thus, the presumption of soundness pursuant to 38 U.S.C.A. § 1111 does not apply.

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Turning to the next question of whether the evidence of record shows that the Veteran's preexisting pes planus was aggravated (permanently worsened) by his service, the February 2014 VA examiner found that it was less likely than not permanently aggravated by service and that the natural progression of the left foot pes planus was not altered or worsened by any event and/or condition that occurred and/or expressed during service.  The examiner reasoned that there were multiple periodic examinations following the enlistment examination that mentioned nothing about feet complaints or flat feet complaints.  Further, the examiner noted that pes planus was the flattening of the arch of the foot and that it was less likely than not that any left great toe/toenail injury could cause left foot arch flattening or worsening of the arch.  Finally, the examiner noted that any post-service aggravation of pes planus was more likely than not a result of the Veteran's occupation as a barber.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary opinion is of record.

The Board notes that the Veteran has generally contended on his own behalf that his pes planus had worsened as a result of service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current pes planus symptoms and personal observations such as a visible flattening of his foot arch.  However, the Board finds that the medical question of whether the Veteran's pes planus was aggravated in service beyond the normal progress of the disorder involves medical training and expertise involving the mechanical structure of a foot which is beyond the competence of the Veteran.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, while the Veteran is competent to describe his purported symptoms of pes planus during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of pes planus requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service worsening and his current pes planus.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service worsening as well as the current nature of his pes planus.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

C.  Hallux Valgus and Arthritis

With regards to the Veteran's hallux valgus, the Board notes that the February 2012 VA examiner found that such a diagnosis was not warranted based on his findings on physical examination.  However, as the February 2014 VA examiner appears to suggest the presence of such disorder, the Board will consider the requirement of a current disability to have been satisfied.  See McClain, supra.  Moreover, the February 2014 examiner noted a diagnosis of left foot arthritis.  The probative evidence of record, however, demonstrates that such disorders did not manifest in service or are not shown to be related to the Veteran's service or service-connected right ankle disability.  

A February 2014 VA examiner, following a review of the Veteran's claims file, opined that the Veteran's left foot hallux valgus and arthritis were less likely than not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service or within one year of service.  Further, she opined that such disorders were not caused by and/or worsened by an already service-connected right ankle disability.  The examiner reasoned that previous VA examination had found no "logical anatomic findings" for left hallux valgus to be caused by or worsened by the right ankle and that hallux valgus resulted from the metatarsal and phalangeal joints being forced to have a valgus or "outward" positioning, usually due to weight.  The examiner noted that the Veteran's barber occupation required chronic standing "all day long" and that his hallux valgus was more likely than not due to occupational standing for many years and the shoes worn.  With regards to the left foot arthritis, the examiner reasoned that such a condition was caused by aging and weight-bearing on the feet for many years while standing in his occupation as a barber rather than any disability of the contralateral right ankle joint.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested such arthritis in his left foot to a degree of 10 percent within the one year following his active duty service discharge in September 1994.  In this regard, the Veteran's service treatment records are negative for such disease and the February 2014 VA examiner has determined that such did not manifest within a year of service discharge.  The Veteran is clearly competent to report symptoms such as pain which, pursuant to 38 C.F.R. § 3.303(b), could support a claim of service connection for arthritis as a chronic disease.  However, the Board places greater probative weight to the findings of VA examiners who have considered his statements, but found no arthritis in service or within one year therefrom.  As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for left foot hallux valgus and/or arthritis.  While the evidence of record shows that the Veteran has current diagnoses of left foot hallux valgus and arthritis, the probative evidence of record demonstrates that such disorders are not related to his service or his service-connected right ankle disability.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's left foot hallux valgus was less likely than not related to service and/or service-connected right ankle disorder as there were no logical anatomic findings to support such a conclusion and that such was more likely than not due to occupational standing for many years and the shoes worn.  Further, the VA examiner found that the Veteran's left foot arthritis was caused by aging and weight-bearing in his post-service occupation.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   No contrary medical opinion is of record.

The Board notes that the Veteran has generally contended on his own behalf that his left foot hallux valgus and/or arthritis were the result of his in-service left great toe trauma and/or his service-connected right ankle disorder.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current pes planus symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left foot hallux valgus and/or arthritis and any instance of his service to be complex in nature.  See Woehlaert, supra. 

Therefore, while the Veteran is competent to describe his in-service left great toe trauma as well as the current manifestations of hallux valgus and arthritis, the Board accords his statements regarding the etiology of any such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of left foot hallux valgus and/or arthritis requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service left great toe trauma and his claimed left foot hallux valgus and/or arthritis.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service left great toe injury as well as the current nature of his left foot hallux valgus and arthritis.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

IV.  Tinnitus

The Veteran contends that his exposure to loud noise during service has caused the claimed tinnitus.  Specifically, he asserts that this in-service noise exposure occurred while serving as a member of a tank crew, from 120mm cannon fire and from constant gunnering for about six to eight months.  He further asserts that hearing protection was used sporadically and was ineffective when used due to the size of the tank and the gun used.

The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that his Form DD-214 shows that his military rating was classified as an Armor Crewman and that he had received an expert badges for the rifle and grenade as well as a sharpshooter badge pistol.   Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  That fact notwithstanding, the Board also finds that the record presents no basis for the grant of service connection for tinnitus.

Service treatment records reflect no complaints of tinnitus.  An August 1993 service examination found the Veteran's ears and drums to be normal.  Thus, tinnitus was not shown during service.

A February 2009 VA audiological evaluation reflects the Veteran's reports of intermittent tinnitus in both ears and that he was unable to identify its onset.  Following a physical examination and a review of the Veteran's claims file, the audiologist opined that it was not likely that any tinnitus is the result of military service as there was no mention of tinnitus in the service medical records.

In June 2012, the Veteran was afforded a VA audiology evaluation.  The audiologist opined, following a review of the Veteran's claims file, that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to mere speculation as the audiometric testing results obtained during the evaluation were not valid for rating purposes due to discrepancies in test results.  The audiologist then extensively detailed why the audiometric testing results were invalid for rating purposes.

A March 2014 VA Disability Benefits Questionnaire report reflects the Veteran's reports of bilateral constant tinnitus that began during the "early days" of his military training.  Following a physical examination and a review of the Vetearn's claims file, the audiologist opined that it was less likely than not (less than 50 percent probability) that the claimed tinnitus was caused by or a result of military noise exposure.  The audiologist noted that the Veteran's in-service hearing examinations showed hearing that was within normal limits for both ears at all ratable frequencies and that there was no documentation of a complaint or treatment of tinnitus.  The audiologist continued that there was no evidence in the record that the Veteran's claimed tinnitus was causally related to noise injury as there was no evidence that hearing loss of significant threshold changes had occurred during service and hence there was no basis on which to conclude that the claimed tinnitus was caused by noise exposure.  The audiologist further opined that, in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and noise exposure is speculative.  In order to give an opinion that tinnitus is related to noise exposure, the audiologist noted that you would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury, which directly contradicted the objective evidence of record.

During a May 2012 hearing, the Veteran testified that his tinnitus began during basic training and that he had been temporarily deafened by an unexpected tank shot.  He further testified regarding his in-service noise exposure.

The March 2014 VA audiologist's opinion is consistent with the evidence of record.  Notwithstanding the Veteran's credible assertions of in-service noise exposure, the Veteran's August 1993 examination reflects that the Veteran's ears and ear drums were normal.  With respect to the post-service medical records, the first evidence of tinnitus was in a February 2009 VA examination report.  As noted above, there is nothing in the Veteran's service records to indicate tinnitus had its onset during service or shortly after service.  Rather, the first medical evidence of such tinnitus was in 2009, more than 15 years after the Veteran separated from service.  At that time, the Veteran was unable to recall the onset of his tinnitus.  The Board points out that the passage of years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the tinnitus diagnosed after the Veteran's discharge and any incident of service.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  In fact, in the opinion to address the medical etiology question, as noted, the March 2014 VA audiology examiner declined to find a nexus between the Veteran's tinnitus and his service.  As such opinion was based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In addition, the Board notes the Veteran had undergone VA audiology evaluations in February 2009 and June 2012 and that the February 2009 audiologist had provided a negative nexus opinion as to his claim for service connection for tinnitus.  However, the February 2009 VA audiologist did not comment on the Veteran's reports of in-service noise exposure and appeared to rely entirely on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statements).  This opinion is therefore being afforded little, if any, probative weight.  In addition, the June 2012 VA audiologist did not provide an etiological opinion as the Veteran's audiometric testing results on evaluation had been determined to be invalid for rating purposes; as such, this opinion weighs neither for nor against the Veteran's claim.

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between current tinnitus and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  First, the Veteran testified in March 2011 to the onset of his tinnitus in service.  However, this recollection is not consistent with a prior statement he made to a VA examiner in 2009 wherein he could not recall the onset of his tinnitus.  The Board places greater probative weight to his 2009 statement which appears more consistent with the evidentiary record, and was the first statement made by the Veteran to a VA examiner for the purposes of determining the nature and etiology of his symptoms.  His statement in 2011 conflicts with his prior statement - thus demonstrating an unreliability factor - and was made in the context of having his claim denied, in part, on the basis of no continuity.

The Board also notes that, although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As such, the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones, supra.  As the Veteran and/or his representative has not been shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus have no probative value.  

For all the foregoing reasons, the claim for service connection for a left foot and toe disorder as well as entitlement to service connection for tinnitus must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a left foot and left toe disorder, to include pes planus, arthritis, and hallux valgus, and to include as secondary to a service-connected right ankle condition, is denied.

Service connection for tinnitus is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


